Exhibit 10.1

 

AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT (this “Amendment Agreement”)
is made and entered into as of July 19, 2005, by and among REWARDS NETWORK INC.,
a Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States
(“Bank of America”), in its capacity as administrative agent for the Lenders (as
defined in the Credit Agreement (as defined below)) (in such capacity, the
“Agent”) and as the L/C Issuer, each of the Lenders signatory hereto, and each
of the Guarantors (as defined in the Credit Agreement) signatory hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Agent, the lenders party thereto (collectively, the “Lenders” and
individually each a “Lender”) and Borrower have entered into that certain Credit
Agreement dated as of November 3, 2004 (as from time to time amended, restated,
amended and restated, extended, supplemented or modified, the “Credit
Agreement”; capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), pursuant to
which the Lenders have agreed to make and have made available to the Borrower a
revolving credit facility in an aggregate principal amount of $50,000,000; and

 

WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and

 

WHEREAS, Borrower has requested, among other things, (i) certain amendments and
modifications to the Credit Agreement and (ii) that Defaults or Events of
Default related to certain covenants under the Credit Agreement be waived, each
in the manner set forth herein, and Agent and the Lenders party hereto, subject
to the terms and conditions contained herein, are willing to effect such
amendments and modifications and waivers on the terms and conditions contained
in this Amendment Agreement;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 

1. Waiver. Without limiting the effect of the Waiver to Credit Agreement dated
as of April 25, 2005, Agent and each Lender hereby waive any and all Defaults or
Events of Default pursuant to Section 8.01(b) of the Credit Agreement having
occurred or to occur as a result of a breach of Sections 6.12(a) and 6.12(b) of
the Credit Agreement for the quarterly accounting period of Borrower ended March
31, 2005, including, without limitation, for purposes of Section 4.02(b) of the
Credit Agreement with respect to any Credit Extension or Request for Credit
Extension by Borrower. The waiver set forth in this Section 1 is limited to the
extent specifically set forth above and shall in no way serve to waive
compliance with



--------------------------------------------------------------------------------

Section 6.12(a) or Section 6.12(b) of the Credit Agreement for any other
accounting period or to waive any other terms, covenants or provisions of the
Credit Agreement or any other Loan Document, or any obligations of Borrower,
other than as expressly set forth above.

 

2. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions to such Section, in alphabetical order:

 

“Collateral” means all of the assets of the Loan Parties subject to a Lien in
favor of Agent, for the benefit of the Secured Parties, pursuant to any Security
Instrument.

 

“Secured Parties” means, collectively, with respect to each of the Security
Instruments, Agent, the Lenders and such other Persons for whose benefit the
Lien thereunder is conferred, as therein provided.

 

“Security Agreement” means the Security Agreement in form and substance
reasonably acceptable to Agent and made by the Borrower and the Guarantors in
favor of the Agent for the benefit of the Secured Parties, as supplemented from
time to time by the execution and delivery of Security Agreement Joinder
Agreements pursuant to Section 6.13, as the same may be otherwise supplemented,
amended, modified or amended and restated.

 

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement (including the Security Joinder Agreements) and
all other agreements (including control agreements), instruments and other
documents, whether now existing or hereafter in effect, pursuant to which
Borrower or any other Person shall grant or convey to Agent, for the benefit of
the Secured Parties, a Lien in, or any other Person shall acknowledge any such
Lien in, personal property as security for all or any portion of the
Obligations, any other obligation under any Loan Document and any obligation or
liability arising under any Related Credit Arrangement, as any of them may be
amended, modified or supplemented from time to time.

 

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to Agent, for the benefit of
the Secured Parties, pursuant to Section 6.13.

 

(b) Section 1.01 of the Credit Agreement is hereby further amended to restate
the definition of “Consolidated EBITDA” in its entirety to read as follows:

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of net income, less income or plus loss from,
in either case, discontinued operations and extraordinary items to the extent
included in calculating net income, plus each of the following (without

 

- 2 -



--------------------------------------------------------------------------------

duplication), in each case to the extent deducted in calculating net income: (a)
income taxes, (b) interest expense, (c) depreciation, depletion, and
amortization, (d) goodwill impairment charges and (e) restructuring charges;
provided that the maximum amount permitted to be added back to net income
pursuant to subsection (e) above, shall not exceed $8,500,000 for any period.

 

(c) Section 1.01 of the Credit Agreement is hereby further amended to restate
the definition of “Loan Documents” in its entirety to read as follows:

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Agent Fee Letter, the Guaranty and the Security Instruments.

 

(d) Section 1.01 of the Credit Agreement is hereby further amended to restate
the definition of “Maturity Date” in its entirety to read as follows:

 

“Maturity Date” means June 30, 2006.

 

(e) Section 1.01 of the Credit Agreement is hereby further amended to restate
the definition of “Related Credit Arrangements” in its entirety to read as
follows:

 

“Related Credit Arrangements” means, collectively, with respect to any Security
Instrument, Related Swap Contracts and Related Treasury Management Arrangements
which provide that such Related Swap Contracts and/or Related Treasury
Management Arrangements are to be secured by such Security Instrument.

 

(f) Section 1.01 of the Credit Agreement is hereby further amended to restate
the definition of “Related Swap Contracts” in its entirety to read as follows:

 

“Related Swap Contracts” means all Swap Contracts which are entered into or
maintained by any Loan Party with the Lender or Affiliate of the Lender and
which are not prohibited by the express terms of the Loan Documents and which
provide by their terms that such Related Swap Contracts are to be secured by one
or more Security Instruments.

 

(g) Section 1.01 of the Credit Agreement is hereby further amended to restate
the definition of “Related Treasury Management Arrangements” in its entirety to
read as follows:

 

“Related Treasury Management Arrangements” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with the Lender or Affiliate of the Lender
and which are not prohibited by the express terms of the Loan Documents and
which provide by their terms that such Related Treasury Management Arrangements
are to be secured by one or more Security Instruments.

 

- 3 -



--------------------------------------------------------------------------------

(h) Section 2.08 of the Credit Agreement is hereby amended to restate the first
sentence of clause (c) thereof in its entirety to read as follows:

 

(c) Commitment Fee. Borrower shall pay to Agent for the account of each Lender
in accordance with its Applicable Percentage a commitment fee equal to, (i) for
the time period commencing on the Closing Date through and including April 24,
2005, the Applicable Rate times the actual daily amount by which $50,000,000
exceeds the sum of (A) the Outstanding Amount of Loans and (B) the Outstanding
Amount of L/C Obligations, and (ii) for the time period commencing on the date
of this Amendment Agreement and continuing thereafter, the Applicable Rate times
the actual daily amount by which the Aggregate Commitments exceed the sum of (A)
the Outstanding Amount of Loans and (B) the Outstanding Amount of L/C
Obligations.

 

(i) Section 6.12 of the Credit Agreement is hereby amended to restate clause (a)
thereof in its entirety to read as follows:

 

(a) Minimum Consolidated EBITDA. Maintain Consolidated EBITDA to be at least
$10,000,000 as of the end of any period of four full consecutive fiscal quarters
of Borrower.

 

(j) Section 6.12 of the Credit Agreement is hereby further amended to restate
clause (b) thereof in its entirety to read as follows:

 

(b) Senior Debt to Consolidated EBITDA Ratio: Maintain the ratio of Senior Debt
as of the last day of each fiscal quarter of Borrower to Consolidated EBITDA for
the most recently ended period of four fiscal quarters of Borrower not exceeding
1.50 to 1.00 for each fiscal quarter of Borrower commencing with the fiscal
quarter ending June 30, 2005 and continuing thereafter.

 

(k) Section 6.13 of the Credit Agreement is hereby amended to restate such
Section in its entirety to read as follows:

 

6.13 Security Agreement; Additional Guarantors.

 

(a) Promptly, but in any event no later than 60 days, after the first Credit
Extension made pursuant to the terms of this Agreement (the “Security Effective
Date”), Borrower shall, and shall cause each Guarantor to, deliver to Agent each
of the following:

 

(i) a Security Agreement duly executed by Borrower and each Guarantor (with all
schedules thereto appropriately completed);

 

(ii) Uniform Commercial Code financing statements for filing in all places
required by applicable law to perfect the Liens of Agent for the benefit of the
Secured Parties under the Security Instruments as a first priority Lien as to
items of Collateral in which a security interest may be perfected by the filing
of financing statements, and such other documents and/or evidence of other
actions as may be necessary under applicable law to perfect the Liens of Agent
for the benefit of the Secured Parties under the Security Instruments as a first
priority Lien in and to such other Collateral as Agent may reasonably require;
and

 

- 4 -



--------------------------------------------------------------------------------

(iii) unless Agent expressly waives such requirement, an opinion or opinions of
counsel to each Loan Party and addressed to Agent and each Lender as to the
matters set forth concerning the Loan Parties and the Security Agreement (but
excluding priority of the Liens granted therein) in form and substance
reasonably acceptable to Agent.

 

(b) Notify Agent at the time that any Person becomes a Domestic Subsidiary, and
promptly thereafter (and in any event within 30 days or such longer period as
may be agreed to by Agent in its discretion), cause such Person to (i) become a
Guarantor by executing and delivering to Agent a Guaranty Joinder Agreement or
such other document as Agent shall deem appropriate for such purpose, (ii) if
such notice is given after the Security Effective Date, deliver to Agent a
Security Joinder Agreement or such other document as Agent shall deem
appropriate for such purpose, and (iii) deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (a) and (b)), all in form, content and scope reasonably satisfactory to
Agent.

 

(l) Article VI is hereby further amended by adding a new Section 6.15 to the end
thereof, to read as follows:

 

6.15 Collateral. At any time after the Security Effective Date, promptly upon
request by Agent (and in any event within 30 days of any such request), execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further acts, deeds, conveyances, security
agreements, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as may reasonably require from time to time in order (a) to create
and perfect a Lien on any personal tangible or intangible property of Borrower
that is not subject to a Lien under the Security Instruments; (b) to carry out
more effectively the purposes of this Agreement or any other Loan Document, (c)
to subject to the Liens created by any of the Security Instruments any of the
properties, rights or interests covered by any of the Security Instruments, (d)
to perfect and maintain the validity, effectiveness and priority of any of the
Security Instruments and the Liens intended to be created thereby, and (e) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under the Security Instruments or under any other
document executed in connection therewith.

 

- 5 -



--------------------------------------------------------------------------------

(m) Section 7.03 of the Credit Agreement is hereby amended to restate clause (c)
thereof in its entirety to read as follows:

 

(c) other Indebtedness in an aggregate amount outstanding not to exceed
$5,000,000 at any one time;

 

(n) Section 7.06 of the Credit Agreement is hereby amended to delete clause (e)
thereof in its entirety, with appropriate punctuation changes in such Section.

 

(o) Section 7.10 of the Credit Agreement is hereby amended to restate such
Section in its entirety to read as follows:

 

7.10 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition.

 

(p) Section 7.12 of the Credit Agreement is hereby amended to restate such
Section in its entirety to read as follows:

 

7.12 Payment of Subordinated Indebtedness. Make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of, or otherwise satisfy, any Subordinated Liability, including on
account of any purchase, redemption, retirement, acquisition, cancellation or
termination thereof, except (a) to the extent (i) required by and in accordance
with the terms of the Subordinated Note Indenture and the Subordinated Notes and
(ii) Borrower is allowed to make payments in the form of junior securities
pursuant to Section 5.8 of the Subordinated Note Indenture, and (b) so long as
no Default exists or will exist immediately thereafter, (x) regularly scheduled
payments of interest in respect of any other Subordinated Liability and (y)
redemptions of up to $10,000,000 in aggregate principal amount of Subordinated
Notes; provided, in the case of this clause (y), upon giving pro forma effect to
such action as of the last day of the most recently ended fiscal quarter, no
Default would have occurred as a result thereof.

 

(q) Section 8.01 of the Credit Agreement is hereby amended to restate clause (j)
thereof in its entirety to read as follows:

 

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any Loan Document or any
provision thereof; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document or any provision thereof; or any Security Instrument
shall for any reason fail or cease to create a valid and enforceable first
priority Lien (subject to the Liens permitted by Section 7.01) on any Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document; or

 

- 6 -



--------------------------------------------------------------------------------

(r) Section 9.10 of the Credit Agreement is hereby amended to restate such
Section in its entirety to read as follows:

 

9.10 Collateral and Guaranty Matters. Each Lender and the L/C Issuer hereby
irrevocably authorizes Agent, at its option and in its discretion,

 

(a) to enter into, amend, restate, supplement or otherwise modify each of the
Loan Documents to which it is a party (including, without limitation, the
Security Instruments and the Guaranty (if necessary)) and to take all action
contemplated by such documents. Each Lender agrees that no Secured Party (other
than Agent) shall have the right individually to seek to realize upon the
security granted by any Security Instruments or enforce its rights under the
Guaranty, it being understood and agreed that such rights and remedies may be
exercised solely by Agent for the benefit of the Secured Parties upon the terms
of the Security Instruments;

 

(b) in the event that any Collateral is hereafter pledged by any Person as
collateral security for the Obligations, to execute and deliver on behalf of the
Secured Parties any Loan Document necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of Agent on behalf of the Secured Parties;

 

(c) to release any Lien on any property granted to or held by Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders; and

 

(d) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by Agent at any time, each Lender and the L/C Issuer will confirm
in writing Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10.

 

(s) Section 10.01 is hereby amended by adding a new clause (h) thereof, with
appropriate punctuation changes, to read as follows:

 

(h) release all or substantially all of the Collateral without the written
consent of each Lender;

 

3. Amendments to Schedule. Subject to the terms and conditions set forth herein,
Schedule 2.01 to the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 2.01 attached hereto.

 

- 7 -



--------------------------------------------------------------------------------

4. Conditions to Effectiveness. The effectiveness of this Amendment Agreement
and the amendments and waivers provided herein is subject to the satisfaction of
the following conditions precedent:

 

(a) Agent shall have received each of the following documents or instruments in
form and substance reasonably acceptable to the Agent:

 

(i) four (4) original counterparts of this Amendment Agreement, duly executed by
the Borrower, each Guarantor, the Agent and the Required Lenders;

 

(ii) an amendment fee payable to each Lender, such amendment fee for each
Lender’s own account, equal to $25,000 multiplied by each such Lender’s
Applicable Percentage; and

 

(iii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Agent shall reasonably request; and

 

(b) all fees and expenses payable to Agent and the Lenders (including the fees
and expenses of counsel to Agent) estimated to date shall have been paid in full
(without prejudice to final settling of accounts for such fees and expenses).

 

Upon satisfaction of the conditions set forth in this Section 4, this Amendment
Agreement shall be effective as of the date hereof.

 

5. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments and the waivers set forth herein and hereby confirms
and ratifies in all respects the Guaranty to which such Guarantor is a party
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment Agreement and the amendments and waivers contemplated hereby) and the
enforceability of such Guaranty against such Guarantor in accordance with its
terms.

 

6. Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment Agreement, Borrower represents and warrants to Agent
and the Lenders as follows:

 

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 4(a), the representations and warranties contained
in subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Credit Agreement;

 

(b) Since the date of the most recent financial reports of Borrower delivered
pursuant to Section 6.01 of the Credit Agreement, no act, event, condition or

 

- 8 -



--------------------------------------------------------------------------------

circumstance has occurred or arisen which, singly or in the aggregate with one
or more other acts, events, occurrences or conditions (whenever occurring or
arising), has had or could reasonably be expected to have a Material Adverse
Effect;

 

(c) The Persons appearing as Guarantors on the signature pages to this Amendment
Agreement constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Subsidiaries or were otherwise
required to become Guarantors after the Closing Date, and each of such Persons
has become and remains a party to a Guaranty as a Guarantor;

 

(d) This Amendment Agreement has been duly authorized, executed and delivered by
Borrower and Guarantors party hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

 

(e) After giving effect hereto, no Default or Event of Default exists or would
result from the amendments provided herein.

 

7. Entire Agreement. This Amendment Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment Agreement may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Credit Agreement.

 

8. Full Force and Effect of Agreement. Borrower hereby acknowledges and agrees
that, notwithstanding the waivers provided herein, the Credit Agreement and all
of the other Loan Documents are hereby confirmed and ratified in all respects
and shall remain in full force and effect according to their respective terms.

 

9. Counterparts. This Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

10. Governing Law. This Amendment Agreement shall in all respects be governed
by, and construed in accordance with, the internal laws, including 735 ILCS
Section 105/5-1 et seq., but otherwise without regard to the conflict of laws
provisions, of the State of Illinois applicable to contracts executed and to be
performed entirely within such State, and shall be further subject to the
provisions of Sections 10.14 and 10.15 of the Credit Agreement.

 

- 9 -



--------------------------------------------------------------------------------

11. Enforceability. Should any one or more of the provisions of this Amendment
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

12. Successors and Assigns. This Amendment Agreement shall be binding upon and
inure to the benefit of Borrower, Agent and each of the Guarantors and Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 10.06 of
the Credit Agreement.

 

13. Expenses. Without limiting the provisions of Section 10.04 of the Credit
Agreement, Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable legal fees and expenses)
incurred before or after the date hereof by the Agent and its Affiliates in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment Agreement.

 

[Signature pages follow.]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 and
Waiver to Credit Agreement to be duly executed by their duly authorized
officers, all as of the day and year first above written.

 

BORROWER: REWARDS NETWORK INC.

By:

 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:

  Kenneth R. Posner

Title:

  Senior Vice President, Finance and Administration, and Chief Financial Officer

 

Rewards Network Inc.



--------------------------------------------------------------------------------

GUARANTORS: IDINE MEDIA GROUP INC.

By:

 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:

  Kenneth R. Posner

Title:

  Treasurer REWARDS NETWORK ESTABLISHMENT SERVICES INC.

By:

 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:

  Kenneth R. Posner

Title:

  Senior Vice President and Treasurer REWARDS NETWORK INTERNATIONAL, INC.

By:

 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:

  Kenneth R. Posner

Title:

  Treasurer REWARDS NETWORK SERVICES INC.

By:

 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:

  Kenneth R. Posner

Title:

  Senior Vice President and Treasurer TMNI INTERNATIONAL INCORPORATED

By:

 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:

  Kenneth R. Posner

Title:

  Treasurer RTR FUNDING LLC

By:

 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:

  Kenneth R. Posner

Title:

  Treasurer

 

Rewards Network Inc.



--------------------------------------------------------------------------------

FFA ACQUISITION CORP.

By:

 

/s/ Kenneth R. Posner

--------------------------------------------------------------------------------

Name:

  Kenneth R. Posner

Title:

  Treasurer

 

Rewards Network Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent

By:

 

/s/ David A. Johanson

--------------------------------------------------------------------------------

Name:

  David A. Johanson

Title:

  Vice President

 

Rewards Network Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

By:

 

/s/ Chris D. Buckner

--------------------------------------------------------------------------------

Name:

  Chris D. Buckner

Title:

  Senior Vice President

 

Rewards Network Inc.



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,
as a Lender

By:

 

/s/ Michael Perry

--------------------------------------------------------------------------------

Name:

  Michael Perry

Title:

  Vice President